Cite as 2013 Ark. 441

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-13-810

                                                     Opinion Delivered October   31, 2013

CARL S. TURNER
                                APPELLANT            PRO SE MOTIONS TO APPOINT
                                                     COUNSEL AND FOR TRANSCRIPT
V.                                                   [HOT SPRING COUNTY CIRCUIT
                                                     COURT, 30CV-13-35, HON. EDDY
STATE OF ARKANSAS; SHERI J.                          EASLEY, JUDGE]
FLYNN, SEXUAL ASSESSMENT
COMMITTEE; HON. ROBERT
EDWARDS, CIRCUIT JUDGE; CHRIS C.
RAFF, PROSECUTING ATTORNEY;
BOB O’ BRIAN, DETECTIVE; AND
CYNTHIA J. BAKER, DEPUTY
PROSECUTING ATTORNEY
                      APPELLEES
                                                     APPEAL DISMISSED; MOTIONS
                                                     MOOT.

                                         PER CURIAM


       In 1995, appellant Carl S. Turner was found guilty by a jury in the White County Circuit

Court of burglary and attempted rape, and he was sentenced as a habitual offender to an

aggregate term of 600 months’ imprisonment. We affirmed. Turner v. State, 325 Ark. 237, 926
S.W.2d 843 (1996). In 2013, appellant filed in the Hot Spring County Circuit Court, the county

in which he was incarcerated, a pro se petition for writ of habeas corpus under Arkansas Code

Annotated sections 16-112-101 to -123 (Repl. 2006). The circuit court denied the petition on

the ground that, at the time of the order, appellant was no longer incarcerated at a facility in Hot

Spring County, and appellant lodged an appeal from the order in this court.

       Now before us are appellant’s motions to appoint counsel and for transcript. Because
                                      Cite as 2013 Ark. 441

it is clear that appellant could not prevail on appeal, we dismiss the appeal, and the motions are

therefore moot. An appeal from an order that denied a petition for postconviction relief,

including an appeal from an order that denied a petition for writ of habeas corpus, will not be

permitted to go forward where it is clear that the appellant could not prevail. Roberson v. State,

2013 Ark. 75 (per curiam).

       Any petition for writ of habeas corpus is properly addressed to the circuit court in the

county in which the petitioner is held in custody, unless the petition is filed pursuant to Act 1780

of 2001, in which case the petition is properly filed in the court in which the conviction was

entered. Wilencewicz v. Hobbs, 2012 Ark. 230 (per curiam). Arkansas Code Annotated section 16-

112-105 requires that certain procedural requirements be met by a petitioner asking a court to

issue a writ of habeas corpus. The writ must be directed to the person in whose custody the

prisoner is detained. Ark. Code Ann. § 16-112-105 (b)(1). Additionally, the writ should be

issued by a court that has personal jurisdiction over the defendant. Borum v. State, 2011 Ark. 415

(per curiam).

       In the present matter, while appellant may have been incarcerated at a facility in Hot

Spring County when he filed the petition, public records of the Arkansas Department of

Correction confirm that appellant is no longer incarcerated at a facility within that county. A

circuit court does not have jurisdiction to release on a writ of habeas corpus a prisoner not in

custody in that court’s jurisdiction. Chestang v. Hobbs, 2011 Ark. 404 (per curiam); Buckhanna v.

Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks habeas relief is transferred to

a facility in a different county, the circuit court in the county where the prisoner was previously



                                                 2
                                      Cite as 2013 Ark. 441

incarcerated no longer has jurisdiction to issue and make a returnable writ. Wilencewicz, 2012
Ark. 230. Although the Hot Spring County Circuit Court may have retained subject-matter

jurisdiction, it does not retain personal jurisdiction over the person in whose custody the

prisoner is detained, and an order by that court will not act to effect his release. Id. This court

will dismiss an appeal of the denial of a petition for writ of habeas corpus where the appellant

is no longer incarcerated in the county where his petition was filed because the court can no

longer grant the relief sought. Id.

       Appeal dismissed; motions moot.

       Carl S. Turner, pro se appellant.

       No response.




                                                3